               Case 19-17544-SMG      Doc 165    Filed 04/27/20      Page 1 of 2




                          UNITED STATED BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                        Case No.: 19-17544-SMG
SEVEN STARS ON THE HUDSON CORP.
                                                        Chapter 11
            Debtor,
_______________________________________/

                                   NOTICE OF FILING
         MDG Powerline Holdings, LLC, by and through its undersigned counsel, hereby gives

notice of filing the attached Exhibits A and B to Objection of MDG Powerline Holdings, LLC to

Debtor's Motion to Assume Unexpired Lease of Nonresidential Property [ECF No. 164], dated

April 27, 2020.


                                                  BILZIN SUMBERG BAENA
                                                  PRICE & AXELROD LLP
                                                  Counsel for MDG Powerline Holdings, LLC
                                                  1450 Brickell Avenue, 23rd Floor
                                                  Miami, Florida 33131
                                                  (305) 374-7580

                                                  By:     /s/ Jay M. Sakalo
                                                          Jay M. Sakalo
                                                          Fla. Bar No. 156310




MIAMI 6857052.1 84482/88966
               Case 19-17544-SMG        Doc 165     Filed 04/27/20      Page 2 of 2




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notice of Electronic Filing to all Parties appearing in this case who are registered to

receive electronic noticing in this case via CM/ECF on this 27th day of April, 2020.



                                             By:    /s/ Jay M. Sakalo
                                                    Jay M. Sakalo




MIAMI 6857052.1 84482/88966
